DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant states that “the structure of a drive assembly for moving a chuck on which a wafer sits is well-known in the art”.  In view of the argument and corresponding amendment, the rejection of claim 17 under 35 U.S.C. 112(b) and 112(a) has been withdrawn.
Additionally, the remainder of the 112(b) rejection have been withdrawn in view of the submitted amendments.

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Rekow solely relates to the drilling of holes.  The Examiner respectfully disagrees.
Rekow explicitly states: 
generally relates to laser treatment of materials. In particular, the present invention relates to a method and apparatus for using a series of laser pulses whose attributes are specifically determined to provide improved throughput and higher throughput in laser processing applications. The present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials. Pulsed laser sources, such as Nd: YAG lasers, have been used to perform laser based material processing for applications such as marking, engraving, micromachining and cutting.”  Emphasis added.  See page 3.

First, Rekow states that “the present invention generally relates to laser treatment”.  It is clear that Rekow intends for “laser treatment” to not solely be directed toward drilling, but also to marking, engraving, micromachining, and cutting.  Further, Rekow explicitly states “the present invention also relates to drilling”, it logically follows that Rekow intended the invention is not solely directed toward drilling.
Second, Applicant argues that Rekow’s disclosure of “marking, engraving, micro-machining, cutting” relate to the admitted prior art and not to Rekow’s invention.  The Examiner respectfully disagrees.
Rekow states:
“This application claims the priority of US Provisional Application No. 61 / 331,242, filed May 4, 2010, the disclosure of which is hereby incorporated by reference in its entirety for all purposes.  Pulsed laser sources, such as Nd: YAG lasers, have been used to perform laser-based material processing for applications such as marking, engraving, micromachining and cutting.”  Emphasis added.  Page 3.

It is clear that Rekow intends the pulsed laser that performs “marking, engraving, micromachining, and cutting” to be incorporated into the invention, Rekow discloses: 
“in one embodiment of the present invention, a pulsed laser source is provided that generates a series of laser pulses to punch holes in a workpiece. U.S. Pat. No. 7,428,253 [Murison], entitled ‘Method and System for Pulsed Laser Source with Shaped Optical Waveforms,’ published September 27, 2008, describes an example of an adjustable pulsed laser source.  The entirety of which is incorporated herein by reference.”  Emphasis added.  Page 16.

Col. 1, ll. 53-54 of U.S. Pat. No. 7428253 (Murison) states that “the present invention relates to a method and apparatus for providing high power pulsed laser sources useful for industrial applications such as trimming, marking, cutting, and welding” (emphasis added).  As both Rekow and Murison, which Rekow explicitly incorporates, mirror each other in the application of pulsed lasers cutting a material, it logically follows that the pulsed laser of Rekow is also intended for the application of cutting a material.
Third, Applicant argues that drilling a hole, moving the workpiece, and drilling another hole at a different position does not result in the cutting of a line.  The Examiner respectfully disagrees.
A person of ordinary skill in the art would readily recognize that a line is merely a series of points.  Further, the series of points can correspond to a series of holes.  Therefore, without further limitations as to the nature of the cutting line, the series of holes, as described above, reasonably reads on the recited cutting line.
Rekow.  The Examiner respectfully disagrees.
Murison teaches a pulse “generally in the range of about 100 femto-second to about 30 ns” (col. 11, ll. 2-3).  As this range is much larger than “three orders of magnitude”, but appears to be appropriate within the context of laser pulsed machining, absent supporting evidence, the Examiner does not find this argument persuasive.
Fifth, Applicant argues that a skilled person would not be motivated to modify Rekow based on the teachings of Murison.  The Examiner respectfully disagrees.
Contrary to the Applicant’s statement, a skilled person has already looked to Murison to combine with Rekow.  Specifically, Rekow discloses: 
“in one embodiment of the present invention, a pulsed laser source is provided that generates a series of laser pulses to punch holes in a workpiece. U.S. Pat. No. 7,428,253 [Murison], entitled ‘Method and System for Pulsed Laser Source with Shaped Optical Waveforms,’ published September 27, 2008, describes an example of an adjustable pulsed laser source.  The entirety of which is incorporated herein by reference.”  Emphasis added.  Page 16.

As one skilled person has already combined Murison with Rekow, it logically follows that another skilled person would also look to Murison to combine with Rekow.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Rekow discloses “the pulse width may be less than or greater than 100 nanoseconds” (page 15) and that “[p]ulse features that can be varied include pulse energy, pulse width” (emphasis added, page 14).  Murison teaches that “the pulse width of each laser pulse within the set is generally in the range of about 100 femtoseconds to about 30 ns” (col. 11, ll. 1-5).  The Examiner maintains that the combination of the cited prior art references read on the claimed invention.
Seventh, Applicant argues that Rekow discloses “three different drilling regimes [that] may be appropriate for producing such a via shape”.  The Examiner respectfully disagrees.
At the outset, the Examiner takes the position that modifying a hole to achieve a desired shape reads on the broadest reasonable interpretation of the recited “post-processing of the at least one formed cut”.
Rekow.  Rather than the series of pulses being three different drilling regimes that make three separate and distinct holes, Rekow discloses in “the present invention, a series of pulses is used to drill a hole so that one or more pulse characteristics, including energy and time intervals between pulses, are changed for one or more pulses in the series, thereby determining the shape of the resulting hole” (emphasis added) (page 5).  In other words, the subseries, or to use the Applicant’s characterization “different drilling regimes”, are intended for the same hole.
Eighth, Applicant argues that the claimed invention’s “second set of pulses removes part or all of the damage produced by the first set during the cutting”.  The Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., second set of pulses removes part or all of the damage produced by the first set during the cutting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Subsequently, the recited “post-processing” is not limited to removing part or all of the damage produced by the first set during the 
Even if the Examiner were to import limitations from the specification into the pending claims to give the Applicant’s argument more weight, which the Examiner does not do, Rekow discloses “reduc[ing] degree of debris near the round exit hole and the inlet hole” (page 14).  Therefore, the Examiner maintains that Rekow reads on the recited “post-processing”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation that recites “the second set of each sequence comprises a single laser beam pulse” is unclear.  Specifically, claim 1 pulses”.  To clarify, claim 1 implies that the second set requires multiple laser beam pulses, which contradicts the newly added limitation of claim 6.
Claim 7 recites substantially similar limitations and is rejected for substantially similar reasons as claim 6.
Further, the limitation that recites “the first set of each sequence comprises either a single laser beam pulse or a single laser beam pulse burst”, as recited in claim 6, is unclear.  Specifically, it is unclear if this limitation is further limiting the “at least one laser beam pulses” or in addition to the aforementioned limitation.
Claim 7 recites substantially similar limitations and is rejected for substantially similar reasons as claim 6.
Regarding claim 8, the limitation that recites “the at least one laser beam pulse burst” is unclear.  Specifically, the Examiner suggests amending the claim to recite “at least one burst of laser beam pulses” to have consistent claim language.
Claims 9-10 recite substantially similar limitations and is rejected for substantially similar reasons as claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. KR20130069593A (hereinafter Rekow), translation attached to this Office Action, in view of U.S. Patent No. 7428253 (hereinafter Murison).
Regarding claim 1, Rekow discloses a method of cutting (drilling, Abstract, Rekow) a wafer (workpiece 304, Fig. 7, reproduced below for convenience, Rekow) by irradiating the wafer with laser energy (laser pulses, Abstract, Rekow).  Further, Rekow discloses that “[t]he present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials.... such as marking, engraving, micromachining and cutting” (page 3).  Moreover, Rekow describes drilling a hole “in a uniform material, such as a silicon wafer” (page 6).

    PNG
    media_image1.png
    431
    376
    media_image1.png
    Greyscale


Additionally, Rekow discloses providing a laser source (laser source 300, Fig. 7, reproduced above, Rekow) adapted to emit a sequence of successive laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced below, Rekow), emitting laser beam pulse from the laser source (laser source 300, Fig. 7, reproduced above, Rekow), guiding the emitted laser beam pulses to irradiate a wafer to be cut (“optics 302 may be controlled by a controller to move the beam from one position to another along the surface of the workpiece”, page 17 and Fig. 7, Rekow).  Rekow also discloses that “the components for guiding the beam may be mirrors” (page 16).

    PNG
    media_image2.png
    322
    550
    media_image2.png
    Greyscale

Additionally, Rekow discloses moving the wafer relative to the irradiating
laser beam pulses to cut the wafer (“the workpiece holder may be controlled by a
controller to move the workpiece and drill subsequent holes”, page 17, Rekow)
along a cutting line (“[t]he present invention also relates to drilling, i.e., drilling
holes in various materials using a series of laser pulses. However, the present
invention has wider applicability and can be applied to other applications and
materials.... such as marking, engraving, micromachining and cutting”, page 3,
Rekow).  The Examiner asserts that as Rekow discloses “cutting”, it logically
follows that Rekow also discloses a cutting line.
Further, Rekow discloses wherein the sequence of laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises: first (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow) and second sets of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, reproduced above, Rekow), the first set Rekow) having a pulse width in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds”, page 15, Rekow), and the second set (second sub-series S3c, pages 13-14 and Fig. 4, reproduced above, Rekow) comprising at least one laser beam pulse (subseries S3c has four laser beam pulses in Fig. 4, Rekow).
Furthermore, Rekow discloses wherein the first set of laser beam pulses is used to form at least one cut in the wafer (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow).  Rekow also discloses post-processing “[o]ther steps in this process often” smooth the sidewalls and minimize debris near the inlet and exit holes (page 4).  In addition, Rekow discloses the second set of laser beam pulses is used to perform post-processing of the at least one formed cut (pulses S3c “provide the desired hole exit properties”, page 14, Rekow).  It is clear that Rekow intends the smoothness of the sidewalls and minimization of debris near the inlet and exit holes to correspond to “desired hole exit properties”.
Furthermore, Rekow discloses that “[c]hanging to a short pulse for the last 12 pulses in the series will result in a smooth round hole exit” (page 14).
Moreover, Rekow discloses that “the second pulse width is not equal to the first pulse width” (claim 17).  Rekow also discloses “[t]he choice of the values of Rekow also discloses:
“The number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or three. There may be 4, 5, 10, 20 subseries, and the like. Indeed, in embodiments of the present invention, it is possible to adopt different values of pulse characteristics for each pulse in a series to drill holes in the workpiece. Pulse features that can be varied include pulse energy, pulse width, temporal pulse shape, time interval between pulses, and peak power, but are not limited to these pulse features alone.”  Page 14.

However, Rekow does not explicitly disclose the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less (“the pulse width of each laser pulse within the set is generally in the range of about 100 femtoseconds to about 30 ns”, col. 11, ll. 1-5, Murison).  Further, Murison teaches that “the particular values for the pulse duration will depend on the particular applications” (col. 10, 1. 66 —col. 11, 1. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to have the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.  One skilled Murison, col. 2, ll. 45-50.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, Rekow discloses wherein the first set of laser beam pulses (first sub- series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow) comprise laser beam pulses having respective pulse widths in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds”, page 15, Rekow).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, Rekow discloses wherein the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, reproduced below, Rekow), having an inter-burst spacing (inter-pulse time interval L1, Fig. 4, Rekow).

    PNG
    media_image2.png
    322
    550
    media_image2.png
    Greyscale

Further, Rekow discloses that “[t]he choice of the values of El, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14).
As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 picoseconds (i.e., 0.1 nanosecond) (col. 11, l. 1-5, Murison).  Taken with the fact that Rekow discloses the inter-bust spacing to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger inter-burst spacing.
Additionally, Rekow discloses that “[t]he number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or 
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above. Additionally, Rekow discloses comprising the step of cyclically repeating the sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) of laser beam pulses (“[a]s schematically shown in FIG. 2B, the silicon wafer may typically include thousands of vias, so the method of drilling should be fast, resulting in holes with desirable properties for the device under manufacture”, page 11 and Fig. 2B, reproduced below, Rekow).

    PNG
    media_image3.png
    463
    509
    media_image3.png
    Greyscale

Rekow discloses “[u]sing this pulse series [Fig. 4] to drill each hole in the wafer” (page 14).  The Examiner asserts that a person of ordinary skill in the art would have realized that the series and subseries of laser beam pulses would be repeated to drill each of the holes shown in Fig. 2B.
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, Rekow discloses wherein the first set of each sequence (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises either a single laser beam pulse (annotated version of Fig. 4 is provided below with an arrow distinctly pointing out the corresponding single laser beam pulse).

    PNG
    media_image4.png
    322
    550
    media_image4.png
    Greyscale

Further, Rekow discloses the first set also comprises a single laser beam pulse burst (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) and the second set of each sequence comprises a single laser beam pulse (annotated version of Fig. 4 is provided below with an arrow distinctly pointing out the corresponding single laser beam pulse).

    PNG
    media_image5.png
    322
    550
    media_image5.png
    Greyscale

Rekow discloses such that the wafer is alternatingly irradiate with the laser beam pulse or laser beam burst of the first set and the laser beam pulse of the second set (“[u]sing this pulse series to drill each hole in the wafer”, page 14, Rekow).
Regarding claim 7, the cited prior art references teach all of the limitations of claim 6, which claim 7 depends upon, as discussed above.  Additionally, Rekow discloses wherein the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) of each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises the laser beam pulse of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) with the gap between laser beam pulse of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) and the laser beam pulse of the second set (annotated version of Fig. 4 is provided above with an arrow distinctly pointing out the corresponding single laser beam pulse)  being between 100 ps and 1 ms (inter-pulse time intervals L1 and L2, Fig. 4, Rekow).
Further, Rekow discloses that “[t]he choice of the values of El, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14).
Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 picoseconds (i.e., 0.1 nanosecond) (col. 11, l. 1-5, Murison).  Taken with the fact that Rekow discloses the gap to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger gaps.  This same rationale applies to inter-pulse interval L2, and with the inclusion of inter-pulse interval L2, the gap continues to fall within the recited range.	Regarding claim 8, the cited prior art references teach all of the limitations of claim 5, which claim 8 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises the at least one laser beam pulse burst of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) followed by the at least one laser beam pulse of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow), with the gap between the pulses being at least 100 ps (inter-pulse time intervals L1 and L2, Fig. 4, Rekow).
Further, Rekow discloses that “[t]he choice of the values of El, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14).
As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 picoseconds (i.e., 0.1 nanosecond) (col. 11, l. 1-5, Murison).  Taken with the fact that Rekow discloses the gap to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger gaps.  This same rationale applies to inter-pulse interval L2, and with the inclusion of inter-pulse interval L2, the gap continues to fall within the recited range.
Regarding claim 9, the cited prior art references teach all of the limitations of claim 5, which claim 9 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced below, Rekow) comprises at least two successive laser beam pulses (Fig. 4 shows four successive laser beam pulses from first sub-series S3a, Rekow) of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow), followed by the laser beam pulse of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow).

    PNG
    media_image2.png
    322
    550
    media_image2.png
    Greyscale

Regarding claim 10, the cited prior art references teach all of the limitations of claim 5, which claim 10 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises the at least one laser beam pulse burst of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow), followed by at least two successive laser beam pulses (Fig. 4 shows four successive laser beam pulses from sub-series S3c, Rekow) of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow).
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above. Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is different from the energy of each laser beam pulse (pulse energy El, page 14 and Fig. 4, Rekow) of Rekow).
Regarding claim 12, the cited prior art references teach all of the limitations of claim 11, which claim 12 depends upon, as discussed above. Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is greater than the energy of each laser beam pulse (pulse energy El, page 14 and Fig. 4, Rekow) of the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow).
Regarding claim 13, the cited prior art references teach all of the limitations of claim 11, which claim 13 depends upon, as discussed above.  Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is different from the energy of each laser beam pulse (pulse energy E1, page 14 and Fig. 4, Rekow) of the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow).
Moreover, Rekow discloses “[t]he choice of the values of El, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5).
Rekow does not explicitly disclose wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses (first pulse has a peak power of about 1000W and the third pulse has a peak power of about 800W, col. 11, ll. 31-37 and Fig. 7B, Murison).

    PNG
    media_image6.png
    257
    319
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses.  One skilled in the art would have been motivated to combine the references because doing so would allow optical Murison, col. 2, ll. 45-50.
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above. Additionally, Rekow discloses laser cutting apparatus (Fig. 7 is a simplified schematic diagram of a laser processing system suitable for drilling holes in a workpiece, page 10 and Fig. 7, reproduced below, Rekow) for performing the method of claim 1.

    PNG
    media_image1.png
    431
    376
    media_image1.png
    Greyscale

Regarding claim 17, Rekow discloses laser cutting apparatus (Fig. 7 is a simplified schematic diagram of a laser processing system suitable for drilling holes in a workpiece, page 10 and Fig. 7, reproduced below, Rekow) for cutting Rekow) a semiconductor material (silicon wafer, page 17, Rekow) wafer (workpiece 304, Fig. 7, Rekow), comprising: a laser source (laser source 300, Fig. 7, Rekow) adapted to emit a sequence of successive laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, Rekow).  Further, Rekow discloses that “[t]he present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials.... such as marking, engraving, micromachining and cutting” (page 3).  Moreover, Rekow describes drilling a hole “in a uniform material, such as a silicon wafer” (page 6).

    PNG
    media_image1.png
    431
    376
    media_image1.png
    Greyscale

Additionally, Rekow discloses the sequence comprising first (first sub-series S3a, pages 13-14 and Fig. 4, reproduced below, Rekow) and second sets of laser Rekow), the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) comprising at least one laser beam pulse (sub-series S3a has four pulses, Fig. 4, Rekow) having a pulse width in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds’, page 15, Rekow), and the second set (sub-series S3c, pages 13-14 and Fig. 4, Rekow) comprising at least one laser beam pulse (sub-series S3c has four pulses, Fig. 4, Rekow) having a pulse width (Fig. 4, Rekow).

    PNG
    media_image2.png
    322
    550
    media_image2.png
    Greyscale

Furthermore, Rekow discloses a laser beam guiding assembly for directing the laser beam pulses from the laser source to irradiate the semiconductor material (silicon wafer, page 17, Rekow) wafer to be cut (“optics 302 may be controlled by a controller to move the beam from one position to another along the surface of the workpiece”, page 17 and Fig. 7, Rekow).  Rekow also discloses that “the components for guiding the beam may mirrors” (page 16). Moreover, Rekow discloses a driving assembly for relatively moving the semiconductor material Rekow)  and the irradiating laser beam pulses (“the workpiece holder may be controlled by a controller to move the workpiece and drill subsequent holes”, page 17, Rekow). The Examiner takes the position that as Rekow discloses movement of the workpiece, it logically follows that Rekow inherently discloses a driving assembly.  Additionally, the Applicant has indicated that the recited “drive assembly” to merely be conventional on page 7 of Applicant’s Remarks.
Furthermore, Rekow discloses wherein the first set of laser beam pulses is used to form at least one cut in the wafer (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow).  Rekow also discloses post-processing “[o]ther steps in this process often” smooth the sidewalls and minimize debris near the inlet and exit holes (page 4).  In addition, Rekow discloses the second set of laser beam pulses is used to perform post-processing of the at least one formed cut (pulses S3c “provide the desired hole exit properties”, page 14, Rekow).  It is clear that Rekow intends the smoothness of the sidewalls and minimization of debris near the inlet and exit holes to correspond to “desired hole exit properties”.
Moreover, Rekow discloses that “the second pulse width is not equal to the first pulse width” (claim 17).  Rekow also discloses “[t]he choice of the values of El, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of Rekow also discloses:
“The number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or three. There may be 4, 5, 10, 20 subseries, and the like. Indeed, in embodiments of the present invention, it is possible to adopt different values of pulse characteristics for each pulse in a series to drill holes in the workpiece. Pulse features that can be varied include pulse energy, pulse width, temporal pulse shape, time interval between pulses, and peak power, but are not limited to these pulse features alone.”  Page 14.

Furthermore, Rekow discloses that “[c]hanging to a short pulse for the last 12 pulses in the series will result in a smooth round hole exit” (page 14).
However, Rekow does not explicitly disclose the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less (“the pulse width of each laser pulse within the set is generally in the range of about 100 femtoseconds to about 30 ns”, col. 11, ll. 1-5, Murison).  Further, Murison teaches that “the particular values for the pulse duration will depend on the particular applications” (col. 10, 1. 66 —col. 11, 1. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to have the second set comprising at least Murison, col. 2, ll. 45-50.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Murison and further in view of U.S. Patent Application Publication No. 20080176147 (hereinafter Wagner).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above. Additionally, Rekow discloses the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) and the second set of laser beam pulses (sub-series S3c, pages 13-14 and Fig. 4, Rekow).  Further, the Examiner asserts that a person of ordinary skill in the art would understand that the laser beams of Rekow inherently have a polarization.
However, Rekow does not explicitly disclose second set have a different laser beam polarization state from those of the first set.
Wagner is directed toward a system and method for eliminating edge roughness during laser ablation.  Wagner teaches second set have a different laser Wagner).  Further, Wagner teaches “[i]f multiple polarization directions are used during the ablation sequence, the resulting structure consists of an average over these directions of the periodic structure formed by any individual polarization direction” (paragraph [0019], Wagner).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Wagner to have second set have a different laser beam  polarization state from those of the first set. One skilled in the art would have been motivated to combine the references because doing so would “eliminates structure and edge roughness in a material caused by the laser ablation of the material”.  See Wagner, Abstract.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761